Citation Nr: 1137241	
Decision Date: 09/30/11    Archive Date: 10/11/11	

DOCKET NO.  02-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD), from July 1, 2001, and a 50 percent rating from December 28, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  He served in Vietnam in 1969 and his awards and badges include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the VARO in Washington, D.C.

In December 2003, the Veteran testified at a hearing before a Veterans Law Judge in Washington, D.C.  A transcript of the hearing proceedings is of record and has been reviewed.

The case was previously remanded by the Board, in pertinent part, in June 2004, August 2007, and January 2010.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  It should be noted that, by rating action dated in June 2011, the evaluation for the Veteran's PTSD was increased from 10 percent to 50 percent, effective December 28, 2004, the date of a VA psychiatric examination accorded the Veteran.


FINDINGS OF FACT

1.  Effective July 1, 2001, the Veteran's PTSD has reasonably been manifested by occupational and social impairment with deficiencies in some areas (including work, family relationships, and mood); it has not been productive of severe occupational and social impairment.

2.  Despite exhibiting significantly incapacitating psychiatric symptomatology, the Veteran has been able to maintain employment and a stable family life and it is not shown that he has severe social and occupational impairment.  


CONCLUSIONS OF LAW

1. Effective beginning July 1, 2001, the criteria for a disability evaluation of 50 percent, but not more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.130 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants in pursuing benefits from VA.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With regard to the claim for an increased evaluation for PTSD, the Board notes that a 50 percent disability rating is assigned herein.  Generally, a claimant seeking a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit his or her claim or appeal to the issue of entitlement to a particular disability that is less than the maximum allowed by law for a specific service connection claim, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

With this in mind, the Board notes that the Federal Circuit Court has held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in providing notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 314-1315 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

The Board notes that there has been compliance with the VCAA during the course of the appeal.  The appeal has been in appellate status for several years.  The record reveals the Veteran was accorded a hearing before a Veterans Law Judge in 2003.  A transcript of the hearing proceedings is of record.  He has also been accorded examinations by VA on various occasions between 2001 and 2010.  Additionally, VA outpatient records have been obtained and associated with the claims file.  The pertinent evidence of record includes a June 2011 communication from the Veteran in which he indicated he had no other information or evidence to submit and asked that the case be returned to the Board for appellate consideration as soon as possible.  The Board finds that all certification and development has been accomplished, and, therefore, appellate review may proceed at this time.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in developing his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

If the disability has undergone different and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, staged ratings will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran has been assigned a 10 percent rating for his PTSD from 2001 to 2004 and a 50 percent rating for the PTSD from 2004.  

The criteria for rating the Veteran's disability are set forth in the general rating formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the general rating formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as regarding names, directions, recent events).

The next higher rating of 50 percent is assigned when the psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and an inability to establish and maintain effective relationships.  

The maximum schedular rating of 100 percent is for assignment when there is total occupational and social impairment, due to such symptoms as:  Gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Psychiatric examinations often include assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  38 C.F.R. § 4.126(a).

A score of between 41 and 50 is assigned when there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social ,occupational, or school functioning (e.g., no friends, unable to keep a job)."

Scores between 51 and 60 are indicative of moderate symptoms (e.g. flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).

Factual Background and Analysis

In weighing the Veteran's testimony, lay statements of record, and medical treatment records, to include reports of VA rating examinations of the Veteran in 2001, 2002, 2005, and 2010, the Board concludes that the evidence supports the assignment of a 50 percent disability evaluation for the entire appeal period, but not more.  The disability has not been significantly changed during the appeal period, and, as such, an evaluation of 50 percent is for assignment since the date of the initial grant of service connection, that being July 1, 2001.  See Fenderson and Hart, supra.  The GAF scores during the appeal period range from 48 to 60 and such scores are assigned when there are symptoms indicating significant impairment of social, occupational, and/or school functioning, but not severe.  

In viewing the evidence as it pertains to the Veteran's psychiatric status since 2001, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The pertinent evidence of record includes the report of a PTSD examination accorded the Veteran by VA in November 2001.  At that time it was noted the Veteran had been working for the Government Printing Office since 1970.  He was an elevator mechanic helper.  He stated that he did all right at his job and got along with others at work.  He had been married for almost 30 years and got along okay with his wife.  He had one son with whom he got along well.  Current complaints included difficulty falling asleep, nightmares, frequent intrusive thoughts, startle reaction, irritability, and occasionally hearing voices.

On examination he was described as alert and cooperative.  His symptoms were described as of "moderate intensity at times."  The examiner noted he was able to function satisfactorily with his family and at work.  The Axis I diagnosis was PTSD.  He was given a GAF score of 63.  

The Veteran was accorded another psychiatric examination by VA for rating purposes in November 2002.  The claims file was reviewed by the examiner.  It was noted he had not experienced any significant changes in his medical condition since the previous evaluation in November 2001.  He continued to complain of similar symptoms, including nightmares, intrusive thoughts regarding friends who died in Vietnam, flashbacks, hypervigilance, anger management difficulties, and occasional auditory hallucinations.  He stated that he was socially isolated and did not trust others.  Currently he reported frequent verbally abusive behavior toward his wife and homicidal ideation towards some people at work.  However, he denied any intent or plan to act on his thoughts.  He was continuing to work full time for the Government Printing Office and stated he had not received any poor evaluations.  

On examination he was described as alert and cooperative.  There were no other significant findings reported, except for the notation of his admitting to violent thoughts.  He was given an Axis I diagnosis of PTSD.  He was also given an Axis I diagnosis of alcohol dependence, sustained in full remission.  There was no Axis II diagnosis.  He was given a GAF score of 58.  The examiner reported that, in addition to the symptoms described at the time of the November 2001 examination, the Veteran currently reported homicidal ideation and these appeared to be affecting his current psychosocial functioning, although it was noted he had been able to maintain a job and a marriage with help and support from his family.  

Of record is a communication dated in July 2003 from a clinical social worker with the VA readjustment counseling services in Alexandria, Virginia.  That individual stated that she had been providing intervention to the Veteran since August "2003."  The Veteran was reportedly attending weekly individual counseling sessions for PTSD.  Notation was made of social isolation, difficulty sleeping, bad dreams, and occasional suicidal ideation.  The Veteran also complained of being extremely nervous almost all the time.  The Veteran had a very limited circle of friends and had very little contact with relatives.  The social worker stated that the Veteran's PTSD and its many symptoms made "his prognosis as poor."

The Veteran was accorded another psychiatric examination by VA for rating purposes in December 2004.  The claims folder was available and reviewed by the examiner.  The Veteran continued to endorse similar symptoms, to include nightmares, irritability, difficulty sleeping, and social isolation.  The severity of symptoms was described as moderate in degree.  The Veteran was continuing to work with the Government Printing Office.  However, he did not like being around his co-workers and wanted to stay by himself.  As for impairment in employment, the symptoms were described as moderate.  Restriction in activities of daily living was described as mild, as was involvement with routine responsibilities.  Impairment of family functioning was described as moderate.  Impairment of leisure activities was described as severe in degree.  Impairment of quality of life was described as moderate.  Following examination the Veteran was given an Axis I diagnosis of PTSD.  Also diagnosed was depression.  The Axis II diagnosis was deferred.  He was given a GAF score of 48.  Linkage between PTSD symptoms and employment problems was described as moderate in degree, as was linkage between PTSD symptoms and psychosocial functioning and quality of life.  The examiner stated the prognosis for improvement of the psychiatric condition was fair.  

The claims file contains reports of periodic VA outpatient visits over the years.  At the time of one such visit in January 2007, the Veteran again referred to similar symptoms as he had given on previous examinations.  These included irritability, hypervigilance, difficulty with sleep, and social alienation.  At this time he did not report any homicidal or suicidal ideation or other psychotic symptomatology.  Current findings included mild anxiety, fair concentration, some memory difficulties, and depressed mood.  The Axis I diagnoses were PTSD and marijuana abuse.  The Axis II diagnosis was deferred.  He was given a GAF score of 60.

At the time of another outpatient visit in February 2008, reference was made to emotional withdrawal and judgment and insight being only fair in degree.  The Axis I diagnosis remained PTSD.  The Veteran was given a GAF score of 55.  It was noted that, although the Veteran had a good relationship with his therapist at a local Vet Center, he agreed he would probably benefit from more intense PTSD treatment.  The prognosis was described as fair.  

The Veteran was accorded another psychiatric examination for rating purposes by VA in February 2010.  The claims file was reviewed by the examiner.  The Veteran stated he had received individual psychotherapy at a Vet Center and was last there in August 2009.  He was not receiving any current treatment.  However, he stated his symptoms had gotten worse.  These included disturbing dreams, difficulty sleeping, and social isolation.  The Veteran was still married and described his relationship with his wife as good.  They had one son whom the Veteran stated was the only "man that I trust."  The Veteran stated that he enjoyed fishing, but he had not gone fishing for three years.  He was continuing to work at the Government Printing Office, but stated he had missed days from work because of his psychiatric symptoms.  He was vague about how many days he had missed because of his mental health status.  The Veteran again reported passive suicidal ideation with no current plan or intent.  He did not report any panic attacks.  He reported a depressed and anxious mood.  As for impact on duties, the PTSD symptoms were described as mild with regard to employment and family role.  They were moderate with regard to routine responsibilities and quality of life.  There was no impact on activities of daily living or physical health.  Relationships and leisure activities were described as moderate to severe in degree.  The Axis I diagnosis was PTSD.  The Axis II diagnosis was deferred.  The Veteran was given a GAF score of 50.  As for change of linkage between PTSD and employment problems, the impact was described as mild in degree.  As for linkage between the symptoms of psychosocial functioning and quality of life, the impact was described as moderate in degree.  The Veteran was given a fair prognosis.  He was also provided with a suicide prevention brochure.  He indicated that he planned to resume meeting with a counselor at a local Vet Center in the future.  He was also provided with information in the trauma services clinic at VA.  

Based on a longitudinal review of the evidence of record, the Board finds, with resolution of all reasonable doubt in the Veteran's favor, that a 50 percent disability rating is warranted for the Veteran's PTSD for the entire appeal period.  The Board finds that the reports of outpatient visits and VA examinations over the years refer to essentially the same symptomatology.  A 50 percent rating acknowledges there is significant functional impairment, but the Board finds there is no indication of severe impairment over the appeal period so as to warrant an even higher rating.  The Veteran has been assigned GAF scores of between 48 and 63, and these are essentially indicative of appreciable, but not severe, impairment.  The findings on the various examinations and outpatient visits do not show deficiencies in judgment, family relations, work, or mood so as to warrant the assignment of the next higher rating of 70 percent.  Also, there is no showing that the Veteran has been experiencing panic attacks, neglect of personal appearance and hygiene, spatial disorientation, speech concerns, or obsessional rituals which interfere with routine activities, all symptoms indicative of the 70 percent rating.  Reference has been made to irritability, difficulty sleeping, nightmares, and social isolation over the years, but it does not appear the Veteran has been receiving any counseling or therapy for his PTSD in the past few years and there is no showing he has been taking psychotropic medications to help with control of his various symptoms.  This is not to diminish the impact of his symptoms, but the Board finds it persuasive that the symptoms have not met the criteria for a disability rating higher than 50 percent at any time during the appeal period.  Also, despite the social isolation the Veteran has reported, he has been in a stable relationship in his marriage and has a close relationship with his son.  Further, he, despite difficulties, has been able to maintain a steady job with the Government for many years.  The examiners on different examinations have mostly described the functional impact of his PTSD as moderately incapacitating. 

In sum, the Board finds that a 50 percent disability evaluation, but not more, is warranted for the Veteran's PTSD during the entire appeal period.  The evidence of record does not show that his symptoms, either alone or collectively, have resulted in occupational and social impairment with reduced reliability and productivity so as to warrant the assignment of the next higher rating of 70 percent.  

Referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A disability evaluation of 50 percent, but not more, for the Veteran's PTSD is granted, effective July 1, 2001.  To this extent, the appeal is allowed.

A disability rating in excess of 50 percent for PTSD is denied.  



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


